 1   ZBS LAW, LLP
 2   J. Stephen Dolembo, Esq.
     Nevada Bar No. 9795
 3   9435 West Russell Road, Suite 120
     Las Vegas, NV 89148
 4   (702) 948-8565; FAX (702) 446-9898
 5   sdolembo@zbslaw.com
     Attorneys for Plaintiff The Bank of New York Mellon f/k/a The Bank of New York, as Trustee
 6   for the Certificateholders of CWABS, Inc., Asset-Backed Certificates, Series 2006-25
 7                             UNITED STATES DISTRICT COURT
 8
                                 FOR THE DISTRICT OF NEVADA
 9
     THE BANK OF NEW YORK MELLON                       CASE NO.: 2:18-CV-00599-APG-CWH
10   F/K/A THE BANK OF NEW YORK, AS
11   TRUSTEE FOR THE
     CERTIFICATEHOLDERS OF CWABS,                       PLAINTIFF’S MOTION TO RELEASE
12   INC., ASSET-BACKED CERTIFICATES,                     COST BOND PURSUANT TO NRS
     SERIES 2006-25, a national bank,                               18.130(1)
13
                 Plaintiff,
14
           vs.                                                    ORDER
15
     SQUIRE VILLAGE AT SILVER SPRINGS
16   COMMUNITY ASSOCIATION, a Nevada
17   non-profit corporation; SFR INVESTMENTS
     POOL 1, LLC, a Nevada limited liability
18   company,
19               Defendants.
20
21          Plaintiff The Bank of New York Mellon f/k/a The Bank of New York, as Trustee for the

22   Certificateholders of CWABS, Inc., Asset-Backed Certificates, Series 2006-25 (“Plaintiff”)
23   hereby requests this Court to release the cost bond pursuant to NRS 18.130(1) of $500.00 that
24   was deposited into the Registry Account of this Court on May 29, 2018. [ECF No. 15].
25   ///
26   ///
27   ///
28
     ///



                                              Page 1 of 3
 1   Plaintiff’s complaint in this matter was dismissed on October 1, 2018 and there are no issues on
 2   appeal. [ECF No. 25].
 3
 4                 DATED this _12th__ day of January, 2020.
 5
 6                                                ZBS LAW, LLP

 7
                                                  _/s/J. Stephen Dolembo, Esq _______________
 8                                                J. Stephen Dolembo, Esq.
                                                  Nevada Bar No. 9795
 9                                                9435 W. Russell Road, Suite 120
10                                                Las Vegas, Nevada 89148
                                                  Attorney for Plaintiff
11
12
13
14          IT IS SO ORDERED.
15
16
17                                                  ______________________________
18                                                  UNITED STATES DISTRICT JUDGE
                                                    Dated: January 13, 2020.
19
20
21
22
23
24
25
26
27
28



                                               Page 2 of 3
